Citation Nr: 0319246	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-08 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
post-traumatic stress disorder (PTSD) and denied entitlement 
to a total rating based on individual unemployability (TDIU).

A hearing was held on November 5, 2002, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, an acting member of 
the Board who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.

In May 2003, the Board granted the claim of entitlement to 
service connection for PTSD.  The case was returned to the RO 
for an initial evaluation of this new service connected 
disorder before the Board addressed the TDIU claim.  In a 
June 2003 rating action, the RO awarded the veteran a 50 
percent evaluation for her PTSD.  The Board will now 
adjudicate the claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are:  PTSD, 
rated 50 percent; hysterectomy with a salpingo-oophorectomy, 
rated 40 percent; residuals of a right knee replacement, 
rated 30 percent; arthritis of the left knee, rated 10 
percent; left shoulder instability, rated 10 percent; 
hypertension, rated 10 percent; resection of a sigmoid colon, 
rated 10 percent; recurrent fibroma, left foot, rated 10 
percent; Fuchs Dystrophy, bilaterally, rated 10 percent; 
bursitis, left hip, rated 10 percent; hemorrhoids, rated 
noncompensable; a scar of the left thigh, rated 
noncompensable; onychomycosis, rated noncompensable; tinea 
pedis, rated noncompensable; lipoma excision, chest wall, 
rated noncompensable; and thoracic outlet syndrome, rated 
noncompensable.  The combined rating is 90 percent.  

2.  The veteran's service-connected disabilities prevent her 
from maintaining substantial gainful employment.  


CONCLUSION OF LAW

A TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  Under this law, VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In the decision below, the Board has granted the veteran's 
claim for TDIU, and therefore the benefits sought on appeal 
have been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned 
when, in the judgment of the rating agency, the veteran is 
unable to secure or follow a substantial gainful occupation 
as the result of his service-connected disabilities.  In such 
an instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more (as in this 
case).  Id.  Individual unemployability must be determined 
without regard to any nonservice-connected disabilities or 
the veteran's advancing age.  38 C.F.R. § 3.341(a).  

The veteran's service-connected disabilities are:  PTSD, 
rated 50 percent; hysterectomy with a salpingo-oophorectomy, 
rated 40 percent; residuals of a right knee replacement, 
rated 30 percent; arthritis of the left knee, rated 10 
percent; left shoulder instability, rated 10 percent; 
hypertension, rated 10 percent; resection of a sigmoid colon, 
rated 10 percent; recurrent fibroma, left foot, rated 10 
percent; Fuchs dystrophy, bilaterally, rated 10 percent; 
bursitis, left hip, rated 10 percent; hemorrhoids, rated 
noncompensable; a scar of the left thigh, rated 
noncompensable; onychomycosis, rated noncompensable; tinea 
pedis, rated noncompensable; lipoma excision, chest wall, 
rated noncompensable; and thoracic outlet syndrome, rated 
noncompensable.  The combined rating is 90 percent.  
Therefore, the scheduled criteria for TDIU are met.  
38 C.F.R. § 4.16(a).  

The remaining question is whether the veteran is unable to 
secure or pursue a substantial gainful occupation because of 
her service-connected disabilities.  The veteran's testimony 
establishes she last worked many years ago.  In December 
2001, the veteran underwent a VA examination called "An 
Initial Evaluation for [PTSD]" by B.M., Ph.D.  The examiner 
noted that the veteran had a past medical history of multiple 
physical medical problems including peripheral neuropathy on 
her right side, shoulder pain in her left shoulder, chronic 
bronchitis, history of bowel resection and colon polyps, and 
diverticulosis.  Service connection is in effect for several 
physical disabilities including residuals of a right knee 
replacement, bursitis of the left hip, arthritis of the left 
knee, left shoulder instability, and recurrent fibroma of the 
left foot.  The examiner reviewed the medical records in the 
claims file, recorded the veteran's military history of 
having worked in Vietnam in triage, and noted that presently 
she was being treated for major depressive disorder and PTSD 
symptoms.  The severe difficulties the veteran was having 
with her service-connected disorders are clearly indicated 
within this report and in other medical evidence.  

At a hearing before the undersigned in November 2002, the 
veteran described extensive difficulties associated with her 
service-connected disorders.  The Board finds the veteran's 
testimony credible.  

The veteran's service connected disabilities include 
substantial orthopedic disabilities (both knees and the left 
shoulder), other disorders (hypertension, etc.), and a 
moderate to severe psychiatric disability (PTSD).  Her 
hearing testimony and the medical evidence establish that 
these disabilities prevent her participation in regular 
substantially gainful employment.  Accordingly, a TDIU rating 
is warranted.  


ORDER

A TDIU rating is granted, subject to the regulations 
governing payment of monetary awards.  

		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

